 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


THIRD AMENDMENT AGREEMENT
 
THIRD AMENDMENT AGREEMENT (this “Agreement”), dated as of March 13, 2013, by and
among Crystal Rock Holdings, Inc., formerly known as Vermont Pure Holdings, Ltd.
(“Holdings”), individually and as successor by merger to its former Subsidiary,
Crystal Rock Holdings, Inc., Crystal Rock LLC (“Crystal Rock”, and together with
Holdings, collectively, the “Borrowers”), Bank of America, N.A. (“Bank of
America”) and the other lending institutions party to that certain Credit
Agreement (as defined below) as lenders (together with Bank of America,
collectively, the “Lenders”), and Bank of America, as administrative agent (the
“Administrative Agent”) for itself and the other Lenders with respect to a
certain Amended and Restated Credit Agreement dated as of April 5, 2010, as
amended by that certain First Amendment Agreement dated as of September 1, 2005
and that certain Second Amendment Agreement dated as of March 23, 2006 (as
amended the “Credit Agreement”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested Bank of America, as sole Lender under the
Credit Agreement as of the date hereof, and Bank of America has agreed, to: (a)
extend to the Borrowers an additional term loan in the principal amount of
$11,000,000 (the “2013 Term Loan”), the proceeds of which are being used by the
Borrower to refinance its existing Obligations under the Term Loan and to prepay
up to $1,500,000 in the aggregate of the Seller Subordinated Debt, and (b) amend
certain terms of the Credit Agreement on the terms and conditions set forth
herein; and
 
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1. Definitions.  Capitalized terms that are used herein and are not defined
herein  have the meanings given to such terms in the Credit Agreement (after
giving effect to the amendments thereof set forth herein).
 
§2. Ratification of Existing Agreements.  All of the Borrowers’ obligations and
liabilities to the Lenders as evidenced by or otherwise arising under the Credit
Agreement, the Notes and the other Loan Documents are, by the Borrowers’
execution of this Agreement, hereby ratified and confirmed in all respects.  In
addition, by the Borrowers’ execution of this Agreement, each Borrower
represents and warrants that it does not have any defense, counterclaim, or
right of set-off or recoupment of any kind with respect to such obligations and
liabilities.
 
§3. Representations and Warranties.  Each Borrower hereby represents and
warrants to the Lenders that all of the representations and warranties made by
the Borrowers in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.
 
 
31

--------------------------------------------------------------------------------

 
 
§4. Conditions Precedent.  The effectiveness of this Agreement is subject to the
prior satisfaction, on or before March 13, 2013, of each of the following
conditions precedent (the date of such satisfaction herein referred to as the
“Amendment Effective Date”):
 
(a) Representations and Warranties.  All of the representations and warranties
made by the Borrowers herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except to the extent that such
representations and warranties relate expressly to an earlier date.
 
(b) Performance; No Event of Default.  Each Borrower shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by it prior to or at the time hereof, and there shall
exist no Default or Event of Default.
 
(c) Corporate or Limited Liability Company Action.  All requisite corporate or
limited liability company, as applicable, action necessary for the valid
execution, delivery and performance by each Borrower of this Agreement and all
other instruments and documents delivered by each Borrower in connection
therewith shall have been duly and effectively taken.
 
(d) Delivery of Agreement.  The parties hereto shall have executed this
Agreement and delivered this Agreement to the Administrative Agent.
 
(e) Delivery of Term Note.  The Borrowers shall have executed and delivered to
the Administrative Agent a Term Note in the form attached hereto as Exhibit C in
favor of Bank of America to evidence the 2013 Term Loan.
 
(f) Delivery of Ratification Agreements. Each of the Borrowers, the Seller
Subordinated Debt Holders and other Persons party thereto shall have
acknowledged in writing, in form and substance satisfactory to the
Administrative Agent, its acceptance of this Agreement and its ratification of
the continuing effectiveness of the Loan Documents to which it is a party (it
being understood that each such Loan Document to which any such Person is a
party shall continue in full force and effect in accordance with its terms even
if such acceptance and ratification is not executed by such Person).
 
(g) UCC Search Results; Perfection Certificates.  The Administrative Agent shall
have received (i) updated UCC search results with respect to each of the
Borrowers, which shall be acceptable to the Administrative Agent, and (ii)
completed and fully executed amended and restated perfection certificates from
each of the Borrowers  in form and substance satisfactory to Administrative
Agent.
 
(h) Opinions of Counsel.  Each of the Lenders and the Administrative Agent shall
have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Amendment Effective  Date, in form and
substance satisfactory to the Lenders and the Administrative Agent, from
McElroy, Deutsch, Mulvaney & Carpenter, LLP, counsel to the Borrowers.
 
 
32

--------------------------------------------------------------------------------

 
 
(i) Payment of Expenses.  The Borrowers shall have paid to the Administrative
Agent in immediately available funds all expenses, including reasonable legal
fees, incurred by the Administrative Agent in connection with this Agreement,
the Credit Agreement or the other Loan Documents on or prior to the date hereof.
 
(j) Payment of Third Amendment Fee.  The Borrowers shall have paid to the
Administrative Agent for the account of Bank of America in accordance with
Section 7 hereof the Third Amendment Fee.
 
(k) Supporting Documents.  The Borrowers shall have delivered or caused to be
delivered to the Administrative Agent such other supporting documents and
certificates as the Administrative Agent may have reasonably requested.
 
§5. Amendments to the Credit Agreement.
 
(a) The definitions of Consolidated Excess Cash Flow, Employee Benefit Plan,
ERISA Reportable Event, Guaranteed Pension Plan and Minimum One Month LIBOR
Amount appearing in Section 1.1 of the Credit Agreement are hereby deleted in
their entirety.
 
(b) The definitions of Applicable Margin, Consolidated Adjusted Operating Cash
Flow, Consolidated Senior Debt Service, Consolidated Total Debt Service, ERISA
Affiliate, Fees, Interest Period, LIBOR Rate, Multiemployer Plan, Revolving
Credit Loan Maturity Date, Term Loan and Term Loan Maturity Date appearing in
Section 1.1 of the Credit Agreement are hereby amended and restated in its
entirety to read as follows:
 
 
Applicable Margin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Total Leverage Ratio, as determined for the Reference Period
of Holdings and its Subsidiaries ending on the fiscal quarter ended immediately
prior to the applicable Rate Adjustment Period.
 
 
33

--------------------------------------------------------------------------------

 
 
Level
Total Leverage
Ratio
Base Rate Loans
Revolving Credit LIBOR Rate Loans
Letter of
Credit
Fees
Term Loan LIBOR Rate Loan
I
Less than 2.00:1.00
0.00%
1.25%
1.25%
1.50%
II
Greater than or equal to 2.00:1.00 but less than 2.50:1.00
0.25%
1.75%
1.75%
2.00%
III
Greater than or equal to 2.50:1.00 but less than 3.25:1.00
0.75%
2.25%
2.25%
2.50%
IV
Greater than or equal to 3.25:1.00
1.25%
2.75%
2.75%
3.00%

 
Notwithstanding the foregoing, (a) for the Loans outstanding and the Letter of
Credit Fees payable during the period commencing on the Third Amendment Date
through the date immediately preceding the first Adjustment Date to occur after
the fiscal quarter ending April 30, 2013, the Applicable Margin shall be the
Applicable Margin set forth in Level III above, and (b) if the Borrowers fail to
deliver any Compliance Certificate pursuant to §9.4(c) hereof then, for the
period commencing on the next Adjustment Date to occur subsequent to such
failure through the date immediately following the date on which such Compliance
Certificate is delivered, the Applicable Margin shall be the highest Applicable
Margin set forth above.
 
 
Consolidated Adjusted Operating Cash Flow.  For any period, an amount equal to
the sum of (a) Consolidated EBITDA of Holdings and its Subsidiaries for such
period (excluding the Consolidated EBITDA of any Subsidiary (or with respect to
an asset acquisition, the acquired assets) for the period prior to the
acquisition of such Subsidiary (or assets) by Holdings or any of its
Subsidiaries), plus (b) an amount equal to seventy-five percent (75%) of
Acquired Company EBITDA for such period, plus (c) for the Reference Period ended
January 31, 2013, $965,000.
 
 
Consolidated Senior Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Senior
Interest Expense for such period plus (b) any and all scheduled repayments of
principal during such period in respect of Indebtedness (other than Subordinated
Debt) that become due and payable during such period pursuant to any agreement
or instrument to which Holdings or any of its Subsidiaries is a party; provided,
however, that for the Reference Periods ending on April 30, 2013, July 31, 2013
and October 31, 2013, Consolidated Senior Debt Service shall be determined on a
pro forma basis equal to the sum of (i) Consolidated Senior Interest Expense for
such period plus (ii) $1,571,424. Demand obligations shall be deemed to be due
and payable during any fiscal period during which such obligations are
outstanding.
 
 
34

--------------------------------------------------------------------------------

 
 
Consolidated Total Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Total
Interest Expense of Holdings and its Subsidiaries for such period plus (b) any
and all scheduled repayments of principal during such period in respect of
Indebtedness that become due and payable during such period pursuant to any
agreement or instrument to which Holdings or any of its Subsidiaries is a party;
provided, however, that for the Reference Periods ending on April 30, 2013, July
31, 2013 and October 31, 2013, Consolidated Total Debt Service shall be
determined on a pro forma basis equal to the sum of (i) Consolidated Senior
Interest Expense for such period plus (ii) $2,771,424. Demand obligations shall
be deemed to be due and payable during any fiscal period during which such
obligations are outstanding
 
 
ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 
Fees.  Collectively, the Revolving Credit Commitment Fee, the Letter of Credit
Fees, the Closing Fees and the Third Amendment Fee.
 
 
Interest Period.  With respect to
 
 
(a)           each Revolving Credit Loan, (i) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrowers in a Loan Request or as
otherwise required by the terms of this Credit Agreement: (x) for any Base Rate
Loan, the last day of the calendar month; and (y) for any LIBOR Rate Loan, 1, 2
or 3 months; and (ii) thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Revolving Credit Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrowers in a Conversion Request; and
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           for all or any relevant portion of the Term Loan, (i) initially,
the period commencing on the Drawdown Date of such Loan and ending on the last
day of one of the periods set forth below, as selected by the Borrowers in a
Loan Request or as otherwise required by the terms of this Credit Agreement: (x)
for any Base Rate Loan, the last day of the calendar month; and (y) for any
LIBOR Rate Loan, 1 month; and (ii) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Revolving
Credit Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Conversion Request;
 
 
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
 
(A)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall be extended to the next succeeding LIBOR Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding LIBOR Business Day;’
 
 
(B)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
 
(C)           if the Borrowers shall fail to give notice as provided in §2.7 or
§4.5.2, the Borrowers shall be deemed to have requested a conversion of the
affected LIBOR Rate Loan to a Base Rate Loan and the continuance of all Base
Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;
 
 
(D)           any Interest Period relating to any LIBOR Rate Loan that begins on
the last LIBOR Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last LIBOR Business Day of a calendar month;
 
 
(E)           with respect to each Revolving Credit Loan, no Interest Period
shall end after the Revolving Credit Loan Maturity Date; and
 
 
(F)           with respect to the Term Loan, no Interest Period shall end after
(1) the next regularly-scheduled principal repayment date, and (2) the Term Loan
Maturity Date.
 
 
36

--------------------------------------------------------------------------------

 
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or any
successor thereto as approved by the Administrative Agent if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) LIBOR Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) LIBOR Business Days prior to the commencement of such Interest
Period.
 
 
Multiemployer Plan. Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
 
 
Revolving Credit Loan Maturity Date.  March 11, 2016.
 
 
Term Loan.  The term loan to be made by the Lenders to the Borrowers on the
Third Amendment Date in the aggregate principal amount of $11,000,000 pursuant
to §4.1.
 
 
Term Loan Maturity Date.  March 13, 2018.
 
(c) Clause (a) of the definition of Permitted Acquisition is hereby amended and
restated in its entirety to read as follow:
 
 
37

--------------------------------------------------------------------------------

 
 
(a)           immediately prior to and after giving effect to such acquisition,
no Default or Event of Default shall then exist, and the Borrowers shall have
delivered to the Administrative Agent a statement certified by the principal
financial or accounting officer of the Borrowers to the effect that immediately
prior to and after giving effect to such acquisition, no Default or Event of
Default exists and attaching, in reasonable detail, computations evidencing on a
Pro Forma Basis compliance (on a consolidated basis) with the covenants
contained in §11 (x) as of the end of the most recently completed fiscal
quarter, immediately prior to and after giving effect to such acquisition, and
(y) for the twelve (12) month period immediately following such acquisition,
each of which shall be acceptable to the Administrative Agent in its sole but
reasonable discretion;
 
(d) The following new definitions are added in alphabetical order to Section 1.1
of the Credit Agreement to read as follows:
 
 
Change in Law. The occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued
 
 
Effective Date Term Loan.  The term loan made by the Lenders to the Borrowers on
the Effective Date in the aggregate principal amount of $15,500,000.
 
 
ERISA Event. (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.
 
 
38

--------------------------------------------------------------------------------

 
 
IRS.  The United States Internal Revenue Service.
 
 
Multiple Employer Plan. A Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
 
 
Pension Act. The Pension Protection Act of 2006.
 
 
Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
 
Pension Plan. Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by any
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
 
 
Plan. Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of any Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
 
Reportable Event.  Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the thirty (30) day notice period has been waived.
 
 
39

--------------------------------------------------------------------------------

 
 
Third Amendment Agreement. The Third Amendment Agreement dated as of March 13,
2013 among the Borrowers, the Lenders and the Administrative Agent with respect
to this Credit Agreement.
 
 
Third Amendment Date. The date on which all of the conditions precedent set
forth in Section 4 of the Third Amendment Agreement have been satisfied (or
waived by the Administrative Agent).
 
 
Third Amendment Fee. As defined in the Third Amendment Agreement.
 
(e) Sections 4.1 and 4.2 of the Credit Agreement are hereby amended and restated
in its entirety to read as follows:
 
 
4.1           Commitment to Lend.  Subject to the terms and conditions set forth
in this Credit Agreement, each Lender agrees to lend to the Borrowers on the
Third Amendment Date the amount of its Commitment Percentage of the principal
amount of $11,000,000.
 
 
4.2           The Term Notes.  The Term Loan shall be evidenced by separate
promissory notes of the Borrowers in substantially the form of ExhibitC hereto
(each a “Term Note”), dated the Third Amendment Date (or such other date on
which a Lender may become a party hereto in accordance with §16 hereof) and
completed with appropriate insertions.  One Term Note shall be payable to the
order of each Lender in a principal amount equal to such Lender’s Commitment
Percentage of the Term Loan and representing the joint and several obligations
of the Borrowers to pay to such Lender such principal amount or, if less, the
then outstanding amount of such Lender’s Commitment Percentage of the Term Loan,
plus interest accrued thereon, as set forth below.  The Borrowers irrevocably
authorize each Lender to make or cause to be made a notation on such Lender’s
Term Note Record reflecting the original principal amount of such Lender’s
Commitment Percentage of the Term Loan and, at or about the time of such
Lender’s receipt of any principal payment on such Lender’s Term Note, an
appropriate notation on such Lender’s Term Note Record reflecting such
payment.  The aggregate unpaid amount set forth on such Lender’s Term Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Term Note Record shall not affect the
obligations of the Borrowers hereunder or under any Term Note to make payments
of principal of and interest on any Term Note when due.
 
 
40

--------------------------------------------------------------------------------

 
 
(f) Sections 4.3.1 of the Credit Agreement are hereby amended and restated in
its entirety to read as follows:
 
4.3.1.           Schedule of Installment Payments of Principal of Term Loan.  On
April 5, 2005, the lenders party to the Original Credit Agreement made a Term
Loan (as defined in the Original Credit Agreement) to Holdings and Crystal Rock
LLC in the principal amount of $28,000,000.00.  After such date, Holdings and
Crystal Rock LLC made principal payments in the aggregate amount of
$15,812,499.85.  As a result, on the Effective Date, the outstanding principal
amount of such Term Loan (as defined in the Original Credit Agreement) was
$12,187,500.15.  Pursuant to the terms hereof, the Lenders made the Effective
Date Term Loan to the Borrowers on the Effective Date in the principal amount of
$15,500,000. Pursuant to the terms hereof, the Lenders have agreed to make the
Term Loan to the Borrowers on the Third Amendment Date in the principal amount
of $11,000,000 to be used in accordance with §8.17. The Borrowers jointly and
severally promise to pay to the Administrative Agent for the account of the
Lenders the principal amount of the Term Loan in fifty-nine (59) consecutive
monthly payments in the amount of $130,952, such payments to be due and payable
on the 13th day of each month commencing on April 13, 2013, with a final payment
on the Term Loan Maturity Date in an amount equal to the unpaid balance of the
Term Loan.
 
(g) Section 4.3.2 of the Credit Agreement is hereby amended and restated as
follows.
 
 
4.3.2.           Reserved.
 
(h) Section 4.5.2 of the Credit Agreement is hereby amended and restated as
follows.
 
 
41

--------------------------------------------------------------------------------

 
 
4.5.2.           Notification by Borrowers.  The Borrowers shall notify the
Administrative Agent, such notice to be irrevocable, at least four (4) LIBOR
Business Days prior to the Drawdown Date of the Term Loan if all or any portion
of the Term Loan is to bear interest with reference to the LIBOR Rate.  After
the Term Loan has been made, the provisions of §2.7 shall apply mutatis mutandis
with respect to all or any portion of the Term Loan so that the Borrowers may
have the same interest rate options (but not the same Interest Period options)
with respect to all or any portion of the Term Loan as it would be entitled to
with respect to the Revolving Credit Loans (with the understanding that the
interest rate with respect to the Term Loan shall be as set forth in §4.5.1).
 
(i) Section 6.6 of the Credit Agreement is hereby amended and restated as
follows.
 
 
6.6.           Additional Cost, etc.  If any Change of Law shall:
 
 
(a)           subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or
 
 
(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or
 
 
(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
 
 
42

--------------------------------------------------------------------------------

 
 
(d)           impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, the Loans, such Lender’s Commitment, or any
class of loans, letters of credit or commitments of which any of the Loans or
such Lender’s Commitment forms a part, and the result of any of the foregoing is
 
 
(i)           to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment
or any Letter of Credit, or
 
 
(ii)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment, any Letter of Credit or any of
the Loans, or
 
 
(iii)           to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrowers hereunder,
 
 
then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.
 
(j) Section 6.7 of the Credit Agreement is hereby amended and restated as
follows:
 
 
43

--------------------------------------------------------------------------------

 
 
6.7.           Capital Adequacy.  If any Lender or the Administrative Agent
determines that any Change in Law or compliance by such Lender or the
Administrative Agent or any corporation controlling such Lender or the
Administrative Agent with any Change In Law regarding capital adequacy has or
would have the effect of reducing the return on such Lender’s or the
Administrative Agent’s commitment with respect to any Loans to a level below
that which such Lender or the Administrative Agent could have achieved but for
such Change in Law or compliance therewith (taking into consideration such
Lender’s or the Administrative Agent’s then existing policies with respect to
capital adequacy and assuming full utilization of such entity’s capital) by any
amount deemed by such Lender or (as the case may be) the Administrative Agent to
be material, then such Lender or the Administrative Agent may notify the
Borrowers of such fact.  To the extent that the amount of such reduction in the
return on capital is not reflected in the Base Rate, the Borrowers and such
Lender shall thereafter attempt to negotiate in good faith, within thirty (30)
days of the day on which the Borrowers receive such notice, an adjustment
payable hereunder that will adequately compensate such Lender in light of these
circumstances.  If the Borrowers and such Lender are unable to agree to such
adjustment within thirty (30) days of the date on which the Borrowers receive
such notice, then commencing on the date of such notice (but not earlier than
the effective date of any such increased capital requirement), the fees payable
hereunder shall increase by an amount that will, in such Lender’s reasonable
determination, provide adequate compensation.  Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.
 
(k) Section 8.16 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
8.16.           ERISA Compliance.
 
 
8.16.1. In General.  Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state
laws.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter or is subject
to a favorable opinion letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Borrowers, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
 
 
8.16.2. Claims, Etc..  There are no pending or, to the best knowledge of the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
 
44

--------------------------------------------------------------------------------

 
 
8.16.3. ERISA Events, Etc.  (i) No ERISA Event has occurred, and no Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Borrower
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither any Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(l) Sections 8.17.1 of the Credit Agreement are hereby amended and restated in
its entirety to read as follows:
 
8.17.1.                      General.  The proceeds of (a) the Revolving Credit
Loans shall be used solely (i) to finance Capital Expenditures, (ii) to finance
Permitted Acquisitions and (ii) for working capital and general corporate
purposes, and (b) the Term Loan shall be used solely to (i) refinance the
Borrowers’ outstanding Indebtedness owing under the Effective Date Term Loan,
and (ii) to make payments on any Subordinated Debt not to exceed $1,500,000 in
the aggregate. For the avoidance of doubt, no proceeds of the Revolving Credit
Loans or the Term Loan shall be used to (x) finance the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of
Capital Stock of Holdings or (y) make payments on any Subordinated Debt other
than permitted in clause (b)(ii) above. The Borrowers will obtain Letters of
Credit solely for general corporate purposes.
 
 
45

--------------------------------------------------------------------------------

 
 
(m) Section 9.5.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
9.5.2. ERISA Event; Defaults.  Each of the Borrowers will promptly notify the
Administrative Agent and each of the Lenders in writing of the occurrence of any
ERISA Event or the occurrence of any Default or Event of Default, together with
a reasonably detailed description thereof, and the actions the Borrowers propose
to take with respect thereto.  If any Person shall give any written notice or
take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Credit Agreement or any other note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Borrower or any of its Subsidiaries is a party or obligor, whether
as principal, guarantor, surety or otherwise, the Borrowers shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
 
(n) Section 9.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
9.11. Pension Plans.  Each of the Borrowers will (a) promptly upon filing the
same with the Department of Labor or IRS upon request of the Administrative
Agent, furnish to the Administrative Agent a copy of the most recent actuarial
statement required to be submitted under ERISA and Annual Report, Form 5500,
with all required attachments, in respect of each applicable Pension Plan and
(b) promptly upon receipt or dispatch, furnish to the Administrative Agent any
notice, report or demand sent or received in respect of a Pension Plan under
ERISA.
 
(o) Section 9.15 of the Credit Agreement is hereby amended and restated as
follows.
 
 
9.15.           Reserved.
 
(p) Clause (iii) of Section 10.2.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
(iii)           deposits or pledges made in connection with, or to secure
payment of, workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations (other than any Lien imposed by ERISA) or to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred, in each case, in the ordinary
course of business;
 
 
46

--------------------------------------------------------------------------------

 
 
(q) Section 10.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
10.8           Subordinated Debt.  No Borrower will, nor will it permit any of
its Subsidiaries to, amend, supplement or otherwise modify the terms of any of
the Subordinated Debt or prepay, redeem or repurchase any of the Subordinated
Debt, except that the Borrowers may prepay (a) $500,000 in the aggregate of the
Seller Subordinated Debt on or before October 1, 2010, and (b) $1,500,000 in the
aggregate of the Seller Subordinated Debt on or about March 13, 2013.
 
(r) Section 10.9 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
10.9           Reserved.
 
(s) Section 14.1(l) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
 
(l)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the $175,000,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000; or
 
(t) Sections 11.1 and 11.2 of the Credit Agreement are hereby amended and
restated in its entirety to read as follows:
 
 
11.1           Consolidated Adjusted Operating Cash Flow to Senior Debt
Service.  The Borrowers will not permit the ratio of Consolidated Adjusted
Operating Cash Flow (determined on a Pro Forma Basis, if applicable) for any
Reference Period of the Borrowers ending on or after the Effective Date, to
Consolidated Senior Debt Service (as determined on a Pro Forma Basis and/or
annualized basis, if applicable) for such Reference Period, to be less than 1.25
to 1.00, determined as of the end of each fiscal quarter.
 
 
47

--------------------------------------------------------------------------------

 
 
11.2           Consolidated Adjusted Operating Cash Flow to Total Debt
Service.  The Borrowers will not permit the ratio of Consolidated Adjusted
Operating Cash Flow (determined on a Pro Forma Basis, if applicable) for any
Reference Period of the Borrowers ending on or after the Effective Date, to
Consolidated Total Debt Service (determined on a Pro Forma Basis and/or
annualized basis, if applicable) for such Reference Period, to be less than 1.00
to 1.00, determined as of the end of each fiscal quarter.
 
(u) The Credit Agreement is hereby further amended by (i) deleting Exhibit C in
its entirety and by substituting therefor Exhibit C attached hereto, and (ii)
deleting each of Schedule 8.3, Schedule 8.7, Schedule 8.15, Schedule 8.18,
Schedule 8.19, Schedule 8.20, Schedule 10.1, Schedule 10.2 and Schedule 10.3 in
their entirety and by substituting therefor the schedules attached hereto as
Schedule 8.3, Schedule 8.7, Schedule 8.15, Schedule 8.18, Schedule 8.19,
Schedule 8.20, Schedule 10.1, Schedule 10.2 and Schedule 10.3.
 
§6. Expenses, Etc.  The Borrowers agree to pay to the Administrative Agent upon
demand an amount equal to any and all out-of-pocket costs or expenses (including
reasonable legal fees and disbursements) incurred or sustained by the
Administrative Agent in connection with the preparation of this Agreement and
related matters.
 
§7. Third Amendment Fee.  In consideration of the agreement by Bank of America
to enter into this Agreement and make the 2013 Term Loan, the Borrowers shall
pay to the Administrative Agent for the account of Bank of America an upfront
fee of $67,500 (the “Third Amendment Fee”). The Third Amendment Fee shall be
deemed fully earned as of the Amendment Effective Date and shall be
nonrefundable for any reason whatsoever.
 
§8. Change of Address for Notices, Etc.  Notice is hereby given under Section
17.6 of the Credit Agreement changing the address of the Administrative Agent
for notice purposes to Bank of America, N.A., CityPlace I, 185 Asylum Street,
Mail Code: CT2-500-35-10, Hartford, Connecticut 06103, Attn: Matthew E. Hummel,
Senior Vice President, Telephone No: (860) 952-7483, Telecopier No.: (212)
378-8568, with copy to: Robinson & Cole LLP, 280 Trumbull Street, Hartford,
Connecticut 06103-3597, Attn: Michael F. Maglio, Esq., Telephone No.: (860)
275-8274, Telecopier No.: (860) 275-8299.
 
§9. Miscellaneous Provisions.
 
(a) This Agreement shall become effective among the parties hereto as of the
Amendment Effective Date.  Until the Amendment Effective Date, the terms of the
Credit Agreement prior to its amendment hereby shall remain in full force and
effect.
 
(b) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement, the Notes
and the other Loan Documents shall remain the same.  The Credit Agreement, as
amended hereby, the Notes and the other Loan Documents shall continue in full
force and effect, and this Agreement and the Credit Agreement shall be read and
construed as one instrument.
 
 
48

--------------------------------------------------------------------------------

 
 
(c) This Agreement is intended to take effect under, and shall be construed
according to and governed by, the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).
 
(d) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Remainder of page intentionally blank; Signature Pages follow]
 
 
49

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.
 
CRYSTAL ROCK HOLDINGS, INC.
 
  By:    /s/ Peter K. Baker
 
Name:
Peter K. Baker

 
Title:
Chief Executive Officer



 
CRYSTAL ROCK LLC
 
  By:    /s/ Peter K. Baker
 
Name:
Peter K. Baker

 
Title:
Manager and Chief Executive Officer

 


 
BANK OF AMERICA, N.A., as Administrative Agent and Lender
 
   By:   /s/ Matthew E. Hummel
 
Name:
Matthew E. Hummel

                                                                                                           
Title:       Senior Vice President
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------